Title: From Alexander Hamilton to James McHenry, 25 November 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. Nor. 25. 99
          
          I enclose to you a letter from Major Huntingdon of the thirteenth regiment in which he offers a resignation of his commission. I regret the cir that circumstances should have lead led the Major to this step, but as the matter is situated, you will, I trust, see the propriety of accepting I presume you will think it proper to accept the resignation. I request an answer on this subject to know the determination as soon as shall be convenient to you possible—
           S of War
        